DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-4, 7-9, and 11-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 


Regarding claims 9, 3-4, 7-8, 21 and 22:
An electronic apparatus with the limitation “wherein the thermoplastic structure forms a core layer, wherein the thermoplastic structure comprises at least one exposed portion, wherein the exposed portion is not covered with the thermosetting structure, wherein the thermoplastic structure comprises a bent portion in the exposed portion, wherein the thermoplastic structure forming the core layer is rigid such that the bent portion permanently stays in a bent structural shape for forming the final three- dimensional shape, wherein a stiffness of the core layer is greater than a respective stiffness of at least one electrically insulating layer forming the thermosetting structure” in combination with other claimed limitations of the base claim 9 has not been disclosed by prior art of record taken alone or in combination.



Claims 18-20, 23 and 24:
An electronic apparatus with the limitation “wherein the thermoplastic structure forms a core layer, wherein the thermoplastic structure comprises at least one exposed portion, wherein the exposed portion is not covered with the thermosetting structure, wherein the thermoplastic structure comprises a bent portion in the exposed portion, wherein the thermoplastic structure is rigid such that the bent portion permanently stays in a bent structural shape for forming the final three- dimensional shape, wherein a stiffness of the core layer is greater than a respective stiffness of at least one electrically insulating layer forming thermosetting structure” in combination with other claimed limitations of the base claim 18 has not been disclosed by the prior art of record taken alone or in combination.
Claims 11-17 are allowed as they include the allowable subject matter of the allowable claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 15, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / June 13, 2022